Citation Nr: 1639784	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-33 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a disability rating greater than 40 percent for lumbosacral strain with spondylosis of L5.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to December 1970.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana which, in part, continued a 20 percent disability rating for the Veteran's service-connected back disability.

This case was previously remanded by the Board in January 2013 for additional development.

In a September 2015 decision, the Board granted a disability rating of 40 percent, and no higher, for the Veteran's back disability.  At such time, the Board remanded the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) for additional development.  
	
Thereafter, the Veteran appealed the portion of the September 2015 decision that denied a disability rating higher than 40 percent for the Veteran's back disability to the United States Court of Appeals for Veterans Claims (Court).  In an April 2016 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the September 2015 decision with respect to the denial of a disability rating higher than 40 percent for the Veteran's back disability, which was granted in an April 2016 Order.  

Relevant to the TDIU issue remanded in September 2015, the Board notes that the development ordered has not yet been completed and this issue has not been recertified to the Board.  Therefore, the TDIU issue is not properly before the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, the April 2016 JMR indicates that a remand is required in this case due to perceived deficiencies within the Board's analysis in the September 2015 decision.

Initially, the JMR noted that the September 2015 Board decision failed to address relevant evidence of record and assess whether separate ratings for neurological impairment were warranted.  In support of the Board's September 2015 determination that separate ratings for neurological impairment were not warranted, the Board found that although the April 2008 VA examination demonstrated subjective complaints of numbness and tingling of the lower extremities, there were no objective findings of neurological abnormalities.  The Board noted that the April 2008 examination reflected normal sensory and motor examinations and the March 2013 VA examination reflected that there was no radiculopathy, bowel or bladder impairment, or pathologic reflexes.  The Board concluded that the Veteran's subjective complaints were outweighed by the objective evidence of record.  

However, as noted in the JMR, the Board's description of the facts in the September 2015 decision was not entirely accurate based on the medical evidence of record. Indeed, in the April 2008 VA examination, the knee and ankle jerk reflex testing resulted in a finding of hypoactive reflexes, and the Lasegue's sign testing was positive on the left side.  The Veteran reported numbness, weakness, and tingling to the lower extremities.  Further, in the March 2013 VA examination, the Veteran was diagnosed with both multilevel degenerative disc disease ("DDD") and foraminal stenosis lumbar spine.  Although the March 2013 VA examiner's objective findings in the March 2013 examination reflected that the Veteran did not have radiculopathy or other neurologic abnormalities, in the reflex examination, the examiner noted "hypoactive" reflexes in respect to the right and left knees and ankles.  In light of the above objective evidence, particularly in reference to the findings in the April 2008 examination, to include a positive Lasegue's sign testing on the left side, the Board's failure to address this relevant evidence warranted remand. 

Notably, since the September 2015 Board decision, the Veteran was afforded another VA examination of the back in July 2016.  Significantly, the examiner noted a normal sensory examination and negative straight leg raising testing.  The examiner also indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  

Unfortunately, the Board finds that an addendum opinion is necessary to decide whether separate ratings for neurological impairment are warranted.  Specifically, in light of possible neurological impairment during the appeal period, i.e., in April 2008 and/or May 2013, a remand is necessary in order to obtain an addendum opinion reconciling such possible neurological impairment with the finding of no neurological impairment at the April 2008, May 2013, and July 2016 examinations.  McClain, supra.  

Second, the JMR noted that the September 2015 Board decision provided an inadequate statement of reasons or bases for its finding that the rating criteria contemplate the symptomatology of the Veteran's lumbar spine disability, and therefore referral for extraschedular consideration was not warranted under 38 C.F.R. § 3.321(b)(1).  The Board specifically found that the Veteran's symptoms associated with his lumbar spine disability include limitation of motion of the spine and pain, all of which are provided for in the rating criteria.  The JMR found that the September 2015 Board decision failed to address relevant medical evidence in respect to this finding.  For example, the April 2008 VA examiner noted the Veteran's balance issues that required the use of a case or walker to walk.  The examiner also indicated that the Veteran was unable to drive any distance due to his back pain.  The March 2013 VA examiner found that the Veteran could walk a maximum of 150 feet if he pushed himself, and he was on pain medication as well as a muscle relaxer.  The examiner noted muscle spasms.  He explained that the Veteran was unable to walk extensive distances without severe pain stiffness, and he could no longer squat or twist without severe pain.  The examiner found that repeated motions to the spine were impossible, and there was little that the Veteran could do other than sit at home and stand for very limited periods of time.  

Notably, the Veteran's lumbar spine disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine which contemplates limitation of motion of the spine and pain.  Given the additional symptoms aside from limitation of motion of the spine and pain, there is a possibility that 38 C.F.R. § 3.321 is applicable.  The Board does not itself have the authority to assign, in the first instance, a higher rating on an extraschedular basis, but it may submit the case for assignment of such a rating.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Significantly, the Veteran has not worked since 2002 due, in part, to his service-connected lumbar spine disability.  As above, a claim for an extraschedular TDIU under 38 C.F.R. § 4.16(b) is currently pending.  Prior to determining whether referral is warranted, VA must contact the Veteran to determine if he has any additional evidence relevant to the question of whether his lumbar spine disability has caused marked interference with employment, to include statements from former supervisors and/or former co-workers concerning interference with employment associated with his lumbar spine disability.

In exceptional cases where schedular evaluations are found to be inadequate, the AOJ may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321 (b)(1).  On remand, the AOJ must consider whether the criteria for referral for extra-schedular consideration have been invoked.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran notice under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), that includes an explanation as to the information or evidence needed to substantiate a claim for an extraschedular rating under 38 C.F.R. § 3.321 (b) for his service-connected lumbar spine disability and an explanation as to the information and evidence needed establish an effective date for an extraschedular rating.

2. Return the claims file to the VA examiner who conducted the Veteran's July 2016 VA spine examination.  The examiner should note in the examination report that the claims file and the Remand have been reviewed.  If the July 2016 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinions.

After reviewing the record, the examiner should offer an opinion as to the following:

(A)  The examiner should identify all diagnoses of neurological impairment present since February 2008, the date of the Veteran's claim for an increased rating.  In this regard, he or she should reconcile the findings of possible neurological impairment during the appeal period, i.e., in April 2008 and/or May 2013, with the finding of no neurological impairment at the April 2008, May 2013, and July 2016 examinations.  Specifically the examiner should address:

* the April 2008 VA examination report wherein the knee and ankle jerk reflex testing resulted in a finding of hypoactive reflexes, the Lasegue's sign testing was positive on the left side, and the Veteran reported numbness, weakness, and tingling to the lower extremities.  

* the March 2013 VA examination report wherein the Veteran was diagnosed with both multilevel DDD and foraminal stenosis lumbar spine and the examiner noted "hypoactive" reflexes in respect to the right and left knees and ankles.  

(B)  For any neurological impairment diagnosed since February 2008, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's service-connected lumbosacral strain with spondylosis of L5.

In offering any opinion, the examiner should consider the full record, to include the Veteran's lay statements regarding his subjective symptoms of neuropathy.  

3.  After completion of the foregoing, determine whether referral of the case to the Under Secretary for Benefits of the Director, Compensation and Pension Service, for consideration of assignment of an extraschedular rating for the lumbosacral strain with spondylosis of L5 under the provisions of 38 C.F.R. § 3.321 (b) is warranted, with specific consideration of the sequential analysis noted in Thun v. Peake, 22 Vet. App. 111 (2008).

4. Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




